Citation Nr: 0835413	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to an increased rating in excess of 70 
percent for the service-connected skin condition with nervous 
manifestations, prior to August 30, 2002.  

2.  Entitlement to an increased rating in excess of 50 
percent for the service-connected nervous condition beginning 
on August 30, 2002 to November 9, 2006.  

3.  Entitlement to an increased rating in excess of 70 
percent for the service-connected nervous condition beginning 
on November 9, 2006.  

4.  Entitlement to an increased rating in excess of 30 
percent for the service-connected fungal skin condition, to 
include tinea versicolor and pedis beginning on August 30, 
2002.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision.  

The Board notes that the August 2001 RO rating decision 
granted service connection for the veteran's skin condition 
with nervous manifestation under the older version of the 
rating criteria that allowed for a combined rating for both 
nervous and skin manifestations.  

These rating criteria changed effective on August 30, 2002, 
and in February 2004, the RO assigned a separate 50 percent 
rating for psychiatric disability and a 30 percent rating for 
skin disability, each effective on August 30, 2002.  

During the pendency of this appeal a May 2008 RO rating 
decision granted the veteran an increased 70 percent rating 
for his service-connected psychiatric condition, effective on 
November 9, 2006.  

Inasmuch as a rating higher than 70 percent for the service-
connected nervous condition is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2006, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to August 30, 2002, the veteran's service-connected 
skin condition with nervous manifestations was not manifested 
by total occupational and social impairment.  

3.  From August 30, 2002, to November 9, 2006, the service-
connected psychiatric disability is shown to have more nearly 
approximated that of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

4.  Since November 9, 2006, the service-connected psychiatric 
disability is not manifested by total occupational and social 
impairment.  

5.  Since August 30, 2002, the veteran's service-connected 
fungal skin disability is not shown to have been manifested 
by involvement of more than  40 percent of the entire body 
surface or more than 40 percent of exposed areas or to have 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
previous 12-month period.  



CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for the assignment 
of an increased rating in excess of 70 percent for the 
service-connected skin disability with nervous manifestations 
had not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 7813- 9413 (2007).  

2.  From August 30, 2002 to November 9, 2006, the criteria 
for the assignment of an increased rating of 70 percent, but 
not more, for the service-connected psychiatric disability 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9413 (2007).  

3.  Since November 9, 2006, the criteria for the assignment 
of an increased rating in excess of 70 percent for the 
service-connected psychiatric disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9413 (2007).  

4.  Since August 30, 2002, the criteria for the assignment of 
an increased rating in excess of 30 percent for the service-
connected fungal skin disability have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 7813-7806 
(after August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2001 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2001 letter, an April 2006 
letter, and an August 2007 letter satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2001, April 2006, and August 2007 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 2004 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in April 2006.   

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that the May 2001, April 2006 
and August 2007 VCAA letters were in substantial compliance 
with the first and fourth requirements of Vazquez-Flores to 
the extent that the veteran was notified that he needed to 
submit evidence of worsening that could include specific 
medical evidence, as well as lay evidence from other 
individuals.  

The Board is aware that the May 2001, April 2006, and August 
2007 letters did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
However, the veteran's June 2001, May 2003, January 2004, and 
November 2006 VA examinations involved studies that 
paralleled the relevant diagnostic criteria.  

These studies, as well as the veteran's access to his VA 
examination reports (indicated in his representative's 
September 2008 statement, as the claims file had been 
reviewed by the representative), reflect that a reasonable 
person could have been expected to understand in this case 
what was needed to substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disabilities in terms of relevant symptomatology and the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the February 2004 Statement of 
the Case was followed by a Supplemental Statement of the Case 
in July 2008, representing VA action that served to render 
any pre-adjudicatory notice error non-prejudicial.  Vazquez-
Flores, slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in June 2001, May 
2003, January 2004 and November 2006.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but waived that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disabilities.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  


A.	Service-connected skin condition with nervous 
manifestations
prior to August 30, 2002.

The August 2001 RO rating decision initially assigned an 
increased rating of 70 percent, effective on June 22, 2000, 
for his service-connected skin conditions with nervous 
manifestations under Diagnostic Codes 7813-9413.  

At the time of the August 2001 RO decision, the older version 
of the criteria permitted the assignment of one rating on the 
basis of skin and nervous manifestations, whichever was most 
favorable to the veteran.  The Board notes that under the old 
rating criteria it would have been pyramiding to give 
separate evaluations.  Pyramiding is the evaluation of the 
same manifestation under different diagnoses and it is to be 
avoided.  38 C.F.R. § 4.14.  

Also, Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. 
sec. 1155 implicitly contains the concept that 'the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity' and would constitute 
pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The Board notes that the diagnostic criteria for evaluating 
skin disorders, including 38 C.F.R. § 4.118, Diagnostic Code 
7806, have been substantially revised effective on August 30, 
2002 and that the veteran was assigned separate disability 
ratings under these new criteria.  

Under the old provisions of 38 U.S.C.A. § 4.118, Diagnostic 
Code 7806 (2001), effective through August 29, 2002:  

A no percent evaluation was warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area. 

A 10 percent evaluation contemplated exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  

A 30 percent evaluation was in order for constant exudation 
or itching, extensive lesions, or marked disfigurement.  

A 50 percent evaluation was warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

The RO also considered the rating criteria for a nervous 
condition under the provisions of 38 C.F.R. § 4.130 
Diagnostic Code 9413.  Under the General Rating Formula that 
became effective on November 7, 1996, psychiatric disorders 
other than eating disorders, to include nervous conditions, 
are rated as follows:  

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

At the June 2001 VA examination, the veteran's toe nails were 
noted to be thickened and yellow/green with large amounts of 
subungual debris, that his soles and sides of his feet had 
mild erythema and scaling, his lower back had scattered 
erythematous that were sharply bordered with finely scaly 
macules, and on his scrotum there were innumerable violatious 
1 to 3 mm papules, two of which were bleeding on time of the 
examination.  The VA examiner diagnosed him with tinea pedis, 
onychomycosis of all the toe nails, tinea versicolor of the 
lower back, multiple angiokeratomas of the scrotum, xerosis 
of the fingers of both hands, and two small cherry angiomas 
on the left upper cheek.  

The veteran also had a VA psychiatric examination in June 
2001 when it was noted that he was service connected for 
dermatophytosis, tinea versicolor and angikoeratoma.  The 
service-connected disability negatively impacted his social 
interactions in that he avoided all social interactions; his 
marriage was also affected by this.  He was socially 
withdrawn, isolated, had increased irritation, and was easily 
annoyed.  It produced moderate social and occupational 
impairment of his life; however, there was noted later to 
have a significant impact on the veteran's life.  He had 
increased anxiety, depression, and restlessness, with low 
energy and apathy, as well as a dysphoric mood.  He also had 
short term memory loss, insomnia, increased anxiety and fear 
about taking medications.  

The VA examiner assigned the veteran with a Global Assessment 
of Functioning (GAF) score of 55.  He diagnosed the veteran 
with adjustment disorder with mixed anxiety and depressed 
mood.  

The Board notes that, after careful review of the VA 
treatment reports and VA examinations prior to August 30, 
2002, that the service-connected skin disability with nervous 
manifestations did not warrant a rating in excess of 70 
percent.  

The Board finds that the only way for the veteran to receive 
a higher rating is under the rating criteria for a nervous 
condition, 38 C.F.R. § 4.130 Diagnostic Code 9413, since the 
highest disability rating under the skin rating criteria, 
38 U.S.C.A. § 4.118, Diagnostic Code 7806, is 50 percent.  

The VA examinations in this regard do not reveal that his 
service-connected disability was productive of total 
occupational and social impairment.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  GAF scores between 41 and 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Board finds, after careful review of the VA examinations 
and VA treatment notes, that an increased rating in excess of 
70 percent for the service-connected skin disability with 
nervous manifestations is not warranted.   


Higher than 50 percent rating for psychiatric disability and 
a 30 percent rating for skin disability, on August 30, 2002.  

As discussed, the February 2004 Statement of the Case 
assigned a 50 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9413, after the rating criteria for 
skin disability were revised.  

At the veteran's May 2003 VA psychiatric evaluation, he 
reported an increase in symptomatology and frequency.  He had 
an increased level of impatience and irritability and he 
became easily angered and was overly sensitive.  He was 
depressed, fearful, withdrawn, avoidant and isolative.  He 
had suicidal ideations, low self esteem, decreased attention 
span, and decreased short term memory.  The examiner assigned 
the veteran a GAF score of 45.  

After comparing the nervous condition to the applicable 
rating criteria, the Board finds that the service-connected 
nervous disability picture more closely resembled the 
criteria for a 70 percent rating from August 30, 2002 to 
November 9, 2006.  

This is based on the service-connected psychiatric disability 
being manifested by symptoms approaching occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

Specifically, the veteran's VA examination and VA treatment 
notes show symptoms of suicidal ideation; depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or work like setting); and inability to establish and 
maintain effective relationships.  

However, the service-connected psychiatric disability does 
not meet the criteria of  total occupational and social 
impairment.  


C.  Service-connected psychiatric disability since November 
9, 2006.  

The May 2008 RO rating decision assigned a 70 percent 
disability rating for his service-connected nervous 
condition, effective on November 9, 2006.  

The veteran had a VA psychiatric examination in November 2006 
when he was receiving VA outpatient psychiatric treatment.  
He retired against his will and could not complete his route 
as a postal worker because he was talking too much.  He 
believed that he slowed down to due to physical pain from his 
skin problems.  He tried to look for a new job, but was 
unsure if he could hold down a job because of his problems.  

The veteran continued to experience psychiatric symptoms that 
were frequent and severe and was often irritable, angry and 
depressed.  He reported having panic attacks, social 
isolation, low self esteem and crying spells.  There had been 
no remissions with regard to psychiatric symptoms, and he was 
afraid to take medications for treatment.  

On examination, the veteran's attention and concentration 
remained rather limited.  He denied delusions, hallucinations 
and inappropriate behavior.  He endorsed suicidal ideations 
but had no plan or intent.  He found hard to find meaning in 
life and wished he would die, but had no plan or intentions 
to harm himself.  His speech was pressured but logical, 
relevant and coherent.  He was quite fearful and endorsed 
panic attacks that occurred multiple times per week and 
lasted in duration for more than several minutes.  He 
reported fluctuations in mood, specifically depressed, 
irritable, and angry.  He continued to have impaired impulse 
control, specifically he continued to have verbal outbursts 
with his wife.  He continued to have difficulty with sleep 
and often worried at night and had difficulty going to sleep.  

The VA examiner noted that the veteran called after the 
examination about two additional questions that made him 
extremely anxious and that he could not stop ruminating about 
the examination.  The examiner stated that, given this level 
of anxiety, he likely had impairment of functioning at work 
as he likely spent much time talking on the job which likely 
slowed him down and impacted his ability to complete his 
route on time.  

The VA examiner diagnosed the veteran with an adjustment 
disorder with mixed anxiety and depression.  He was assigned 
a GAF of 43.  

After comparing the service-connected disability picture to 
the rating criteria, the Board finds that a rating in excess 
of 70 percent currently is not assignable.  Specifically, the 
veteran does not warrant a 100 percent disability rating 
because his service-connected nervous condition was not 
manifested by total occupational and social impairment.  

While he did have some trouble with work there is no evidence 
that he had gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

As noted above the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  

The Board finds that comparing the veteran's VA examination, 
the VA treatment notes, and GAF score to the rating criteria 
that an increased rating in excess of 70 percent is not 
warranted for his service-connected nervous condition since 
November 9, 2006. 


D.  Service-connected fungal skin condition since August 30, 
2002

As noted, the veteran was originally assigned a 70 percent 
rating on the basis skin disability with nervous 
manifestations prior to August 30, 2002 the effective date of 
the revised skin rating criteria.  Under the new criteria, 
the service-connected disability is assigned separate ratings 
for the nervous and fungal skin manifestations in February 
2004.  

The Board notes that where a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies, unless Congress provided 
otherwise or permitted VA to do otherwise, and VA does so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 
(Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Under the old provisions of 38 U.S.C.A. § 4.118, Diagnostic 
Code 7806 (2001), effective through August 29, 2002:  

A no percent evaluation was warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area. 

A 10 percent evaluation contemplated exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  

A 30 percent evaluation was in order for constant exudation 
or itching, extensive lesions, or marked disfigurement.  

A 50 percent evaluation was warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002: 

A no percent evaluation contemplates less than five percent 
of the entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.  

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

The Board notes that the veteran was rated under 38 C.F.R. § 
4.118, Diagnostic Code 7813.  Diagnostic Code 7813 provides 
ratings for dermatophytosis (or ringworm) in various 
locations on the body, including the body (tinea corporis), 
the head (tinea capitis), the feet (tinea pedis), the beard 
(tinea barbae), the nails (tinea unguium), and the inguinal 
area, also known as jock itch (tinea cruris).  Diagnostic 
Code 7813 provides that dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  

The veteran had a VA examination in January 2004, where he 
reported that his hyperkeratosis on his hands and fissuring 
increased in severity, number, episodes, and had bleeding on 
the edge keratoma of the scrotum.  There was an increased 
hyperkeratosis of the palma surfaces of the hands and of the 
finder tips and deep fissures were noticed in the distal 
finger tips especially on the left third fingers.  The number 
of angio keratomas were slightly increased.  There was no 
specific evidence of tinea versicolor at the time of the 
examination.  There was diffused erythema of the upward half 
of the back and the upper one half of the chest; however, 
there was no hypopigmentation scale.  

The VA examiner diagnosed tinea versicolor by history and 
tine pedis, tine manuum, onychomycosis of all toenails, 
proven by fungal studies and angio keratomas of the scrotum.  

At the time of the examination approximately 30 percent of 
the veteran's body surface area was involved, this included 
the erythema on the chest and on the back.  The VA examiner 
stated that it most likely that tinea versicolor would be 
active in the summer and warm weather.  

At a November 2006 VA examination, the veteran reported using 
Selsun Blue shampoo, powder, and topical antifungal creams.  
He also used emollients, wore gloves at night, and used 
clotrimazole solution.  He reported having lesions on his 
scrotum that bled and stained his underwear and two new 
lesions on his right temple.  

On examination, there were some fissuring on the veteran's 
hands, there was also erythema and scale but no toe web 
maceration.  His toenails were thick and dystrophic with 
subungual debris and some mild scaling of the soles of his 
feet.  

On his scrotum, there were red papules with some hemorrhagic 
crust.  His right temporal area had two well-circumscribed 
red papules; however his chest, back and arms were clear.  He 
also did not  have any scars, acne or acne scarring, 
alopecia, alopecia aerate, or hyperhidrosis.  

The VA examiner stated that there were no signs of tinea 
versicolor and therefore, no percentage of areas affected can 
be given at the time.  The amount of involvement of the 
eczema was 1 percent of the body and 20 percent of the 
exposed areas and onychomycosis was 1 percent and 
angiokeratoma was 1 percent of the body surface.  

After carefully reviewing the veteran's VA examinations and 
VA treatment notes, the Board finds that the veteran's fungal 
skin condition does not warrant a rating in excess of 30 
percent.  

Under the old rating criteria the Board finds that the 
veteran's service-connected fungal skin condition does not 
warrant a rating in excess of 30 percent since August 30, 
2002.  Because there is no evidence of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

The Board notes that the veteran's nervous manifestations 
have been assigned a separate rating and it would constitute 
pyramiding, the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Also, Esteban v. Brown, citing Brady v. Brown: "38 U.S.C.A. 
sec. 1155 implicitly contains the concept that 'the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity' and would constitute 
pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  If a veteran 
has separate and distinct manifestations relating to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993). 

Under the revised criteria, the service-connected fungal skin 
condition is not manifested by more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Therefore, the criteria for 
a 60 a percent disability rating since August 30, 2002 is not 
warranted.  

Given these facts, the Board finds that since August 30, 2002 
an increased rating in excess of 30 percent for the veteran's 
service-connected fungal skin condition is not warranted.  



ORDER

An increased rating in excess of 70 percent for the service-
connected skin condition with nervous manifestations is 
denied prior to August 30, 2002.  

From August 30, 2002 to November 9, 2006, an increased rating 
of 70 percent, but not higher for the service-connected 
psychiatric disability is granted, subject to the regulations 
controlling the award of VA monetary benefits.  

Since November 9, 2006, an increased rating in excess of 70 
percent for the service-connected psychiatric disability is 
denied.  

An increased rating in excess of 30 percent for the service-
connected fungal skin disability since August 30, 2002 is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


